Citation Nr: 1045835	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  05-10 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from 
June 1966 to July 1988.  He died in August 2003.  The appellant 
is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In February 2007, the appellant testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.    

In a November 2007 decision, the Board denied the appellant's 
claim.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in a 
June 2009 Order granted the parties' Joint Motion, vacating in 
part the Board's November 2007 decision and remanding the issue 
of entitlement to service connection for cause of the Veteran's 
death for compliance with the terms of the Joint Motion.  

In October 2009, this matter was remanded for additional 
development and adjudication.  It has been returned to the Board 
for further review. 


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2003 at the age of 56.  

2.  At the time of the Veteran's death, service connection had 
been established for hypertension and postoperative 
nephrostolithotomy, left ureteropelvic stone.  

3.  The Veteran's Certificate of Death shows that the immediate 
cause of death was mucinous cystadenocarcinoma of unknown 
primary; no other contributory causes of death were listed; an 
autopsy was performed which indicated that the tumor was most 
likely metastatic papillary adenocarcinoma arising from the 
pancreas.

4.  The medical evidence of record does not indicate that a 
relationship exists between the Veteran's service and his death, 
to include consideration of his service-connected disabilities; 
presumed herbicide exposure; claimed exposure to radiation, 
contaminated soil, contaminated water, contaminated dust, germs 
and bacteria; and claimed service-related left radical 
orchiectomy and sleep disorder.

5.  A disability of service origin is not shown to have been 
causally or etiologically related to, or to have played any role 
in producing or hastening the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or 
materially contributed to, by a service-connected disability.  38 
U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309, 3.311, 3.312 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the appellant's claim, the Board finds that VA 
has met its statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that a letter in October 2003 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The letter notified the appellant of the evidence and information 
necessary to substantiate the claim and informed her of her and 
VA's respective responsibilities in obtaining such evidence. 

In the context of a claim for dependency and indemnity 
compensation benefits, § 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a appellant was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a dependency and indemnity compensation 
claim based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352- 53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
dependency and indemnity compensation benefits, there is no 
preliminary obligation on the part of VA to conduct a pre-
decisional adjudication of the claim prior to providing a § 
5103(a)-compliant notice.  

In this case, the appellant was not provided with notice 
compliant with Hupp.  However, the Board finds that the 
deficiency in the notice to the claimant is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that 
the Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the claimant, the United States Court of Appeals for 
Veterans Claims (Court) found that the evidence established that 
the claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error was 
harmless, as the Board has done in this case.)  

Here, the Board finds that the presumption of prejudice on VA's 
part has been rebutted in this case by the following: (1) based 
on the communications sent to the claimant over the course of 
this appeal, the claimant clearly has actual knowledge of notice 
requirements set out in Hupp, as well as the evidence the 
claimant is required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided to 
the claimant by VA, it is reasonable to expect that the claimant 
understands what was needed to prevail.  See Shinseki v. Sanders, 
129 S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In this 
regard, the Board notes that the appellant is represented by an 
attorney and has been provided numerous letters and documents 
that outlined in detail the information required to prevail in 
this case, to include VCAA notice, a rating decision, a statement 
of the case, a Board decision, a Court Order, and a supplemental 
statement of the case.  The appellant has also submitted reports 
from private physicians and, through her attorney, made 
sophisticated arguments to the Court in connection with her 
claim, indicating that she was aware of the types of evidence 
needed to satisfy the requirements of service connection in this 
case.  Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of the 
appellant's appeal.

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records and post-service treatment 
records have been obtained, to the extent possible. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The appellant has also been afforded a 
VA examination in connection with her claim. 

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's claim.  
As such, any questions as to the appropriate disability rating or 
effective date to be assigned to this claim is rendered moot; and 
no further notice is needed.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Since there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless and proceeds with a 
merits adjudication of the appellant's claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Service connection for cause of the Veteran's death.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in- service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for certain chronic 
diseases, including cancer, when the disease is manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).


In order to establish entitlement to service connection for the 
cause of the Veteran's death, the evidence must establish that a 
disability of service origin caused, hastened, or substantially 
and materially contributed to the Veteran's death.  38 U.S.C.A. § 
1310(b); 38 C.F.R. § 3.312.  The death of a Veteran will be 
considered to have been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The principal cause of death is one which singularly or jointly 
with some other condition was the immediate cause of death, or 
was etiologically related thereto. 38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed substantially 
or materially, combined to cause death, or aided or lent 
assistance to the production of death. 3 8 C.F.R. § 3.312(c).

In this case, the appellant contends that that the Veteran's 
military service contributed to his death.  As shown below, the 
medical evidence indicates that the Veteran's death was due to 
metastatic primary site pancreatic cancer.  The appellant does 
not contend that the Veteran had pancreatic cancer in service.  
Instead, the appellant argues that the Veteran was exposed to 
Agent Orange, benzene, radiation, contaminated soil, contaminated 
water, contaminated dust, germs and bacteria while in service and 
that this caused the Veteran's death.  

In this regard, the Board notes that certain disorders associated 
with herbicide agent (Agent Orange) exposure in service are 
presumed to be service connected if they are manifested to a 
compensable degree within a specified time period.  See 38 C.F.R. 
§§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with chloracne, 
Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In 
addition, on October 13, 2009, in accordance with authority 
provided in 38 U.S.C. § 1116, the Secretary of VA announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemia.

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 
41, 442-49 (1996).  

Veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

In the recent decision in Haas v. Peake, 525 F.3d 1168 (2008), 
the Federal Circuit held that VA's regulation defining "served in 
the Republic of Vietnam," under the Agent Orange Act, to mean 
"service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam," was reasonably interpreted by VA to require 
that a service-member had set foot within land borders of Vietnam 
in order to be entitled to statutory presumptions of both 
exposure and service connection for specified diseases under the 
Act.  Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The Federal Circuit also stated that a 
Veteran who had served on board a Navy ammunition supply ship 
operating in the Vietnamese coastal waters had not "served in the 
Republic of Vietnam" under the Agent Orange Act and regulations 
since he had never gone ashore from the ship and set foot within 
land borders of Republic of Vietnam.  Haas, 525 F.3d at 1193; 38 
U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the U.S. Court of Appeals for the Federal 
Circuit (Circuit Court) has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

With respect to ionizing radiation, the Board notes that service 
connection for a disability that is claimed to be attributable to 
exposure to ionizing radiation during service can be demonstrated 
by three different methods.  Davis v. Brown, 10 Vet. App. 209 
(1997); Rucker v. Brown, 10 Vet. App. 67 (1997).  There are 
certain types of cancer that are presumptively service connected 
specific to "radiation-exposed Veterans."  38 U.S.C.A. § 1112(c) 
(West 2002); 38 C.F.R. § 3.309(d) (2009).  Second, radiogenic 
diseases may be service connected pursuant to 38 C.F.R. § 3.311 
(West 2002).  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) (2009)when it is established that the disease 
diagnosed after discharge is the result of exposure to ionizing 
radiation during active service.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Pancreatic cancer is a presumptive disease for purposes of both 
38 C.F.R. § 3.309(d) (2009) and 38 C.F.R. § 3.311 (2009).  If a 
Veteran is diagnosed with this condition, and is also found to 
have been exposed to ionizing radiation under 38 C.F.R. 
§ 3.309(d)(3) (2009) or 38 C.F.R. § 3.311 (2009), presumptive 
service connection may be warranted for the condition.

In this case, the medical evidence indicates that, at the time of 
his death, the Veteran was service connected for hypertension and 
postoperative nephrostolithotomy, left ureteropelvic stone with 
both disabilities rated as noncompensable.  

The death certificate shows that the Veteran died in August 2003 
due to mucinous cystadenocarcinoma of unknown primary.  The death 
certificate noted that an autopsy had been performed but that the 
autopsy findings were not considered in determining the cause of 
death.

An autopsy performed in August 2003 found (1) widespread 
indolent, well differentiate solid, and papillary cystic well 
differentiated adenocarcinoma; (2) direct and/or metastatic 
involvement of liver, kidneys, abdominal lymph nodes, mediastinum 
lymph nodes, lungs, and pancreas; (3) serosanguineous fluid in 
both pleural cavities and in abdominal cavity; (4) 
retroperitoneum filled by tumorous mass; (5) large mass of 
mediastinum secondary to metastasis from adenocarcinoma; (6) 
heart showed little coronary atherosclerosis but did show 
evidence of hypertension and there were some fibrosis and 
question of a myocardial fiber cellular degeneration with 
vacuolization and eosinophilia; (7) left kidney was intimately 
involved by tumor and was difficult to examine; (8) generalized 
emaciation secondary to adenocarcinoma; (9) marked lymphedema of 
legs bilaterally felt secondary to obstruction of lymphatic 
spaces by tumor; (10) mild arterionephrosclerosis; and (10) 
congested liver, lungs, spleen, and kidney.  The examiner opined 
that the tumor was felt to most closely represent a low grade, 
well differentiated, solid and papillary adenocarcinoma arising 
from the pancreas with early retroperitoneal lymph node 
metastasis finally extending to other organs within the abdomen 
and involving the lymphatics from the mediastinum and the lungs.  
The examiner also noted that it was an unusual tumor normally 
found in young females.

In support of her claim, the appellant submitted a January 2001 
letter from Dr. T.F.N. Jr. that stated that the Veteran had a 
well-differentiated papillary adenocarcinoma of unknown primary 
and noted that it was a most unusual and indolent disease.  Dr. 
T.F.N. stated that he strongly believed that it was related to 
the Veteran's previous Agent Orange exposure but that the 
hypothesis was impossible to prove.

The appellant also submitted a January 2007 letter from Dr. 
E.C.J. which stated, "[The Veteran] had a well differentiated 
adenocarcinoma of unknown primary.  He was seen by multiple 
physicians, including [Dr. T.N.], a Heme-Oncologist ... [who] said 
that this was a very unusual and indolent disease process.  I 
strongly believe, as did [Dr. T.N.], that this disease state was 
related to his previous Agent Orange Exposure. ..."

In order to determine whether the Veteran's death was the result 
of his military service, the appellant was provided a VA 
examination dated in December 2009.  The examiner indicated that 
the Veteran's claims file had been reviewed in connection with 
the examination and report.  The Veteran's contentions were noted 
and the Veteran's service medical history was outlined in the 
report.  The service treatment records were noted to be negative 
for stomach, liver or intestinal trouble, gall bladder trouble or 
gallstones, jaundice or cancer.  The Veteran was noted to have 
probable left proximal ureteric lithiasis by x-ray in April 1986.  
The Veteran was found to be normal on service separation.  The 
Veteran's post service medical history was also reported.  In 
1994, the Veteran was diagnosed with left retroperitoneal mass 
and papillary adenocarcinoma.  In January 2001, the Veteran was 
noted to have a well-differentiated papillary adenocarcinoma in 
unknown primary.  The examiner also noted the report of Dr. T.N., 
that the Veteran's cancer may be related to Agent Orange 
exposure.  And the Veteran's death certificate and autopsy report 
were noted.  After reviewing the Veteran's records, the examiner 
indicated that the Veteran had papillary adenocarcinoma of the 
pancreas, widely metastatic, and left ureteropelvic stone, 
postoperative.  The examiner found that the papillary 
adenocarcinoma of the pancreas (previously cited as mucinous 
cystadenocarcinoma) was less likely as not (less than 50/50 
probability) to have had its onset during the Veteran's active 
service, within one year from discharge, or was otherwise 
etiologically related to any incident that occurred during his 
period of service.  The examiner also found that any disease or 
injury of service origin, including the Veteran's service-
connected hypertension and post-operative nephrolithotomy for 
left ureteroplevic stone, was less likely as not (less than 50/50 
probability) to have contributed substantially or materially to 
cause the Veteran's death.  The examiner continued by stating 
that "[b]ased on all available documentation, patient's death is 
established per autopsy as caused by papillary adenocarcinoma of 
the pancreas.  Death certification of 'mucinous 
cystadenocarcinoma of unknown primary' acknowledged no accounting 
of autopsy findings; hence, said original certification must 
defer to final autopsy results (both gross and microscopic 
findings) for establishing a definitive cause of death.  While in 
military service in Vietnam, he evidently participated in 
missions related to presumptive exposure to Agent Orange.  
Notwithstanding, an association between exposure to Agent Orange 
and development of papillary adenocarcinoma of the pancreas has 
not been established to date.  Herbicide provisions for service-
connected rating of malignancies under current law is reportedly 
confined to consideration of primary sites.  Regrettably, 
documented correlation between any putative specific 
environmental exposure, and development of primary pancreatic 
adenocarcinoma, is lacking.  Absent further information, his 
widespread metastatic cancer disease is therefore considered 
secondary to papillary adenocarcinoma of the pancreas.  Service 
medical records did not suggest development of pancreatic cancer.  
Available medical documentation also did not demonstrate that 
hypertension, or post-operative nephrolithotomy for left 
ureteropelvic stone, materially contributed to his death from 
pancreatic cancer.  Finally, patient's death certification did 
not list either hypertension, nephrolithotomy, or kidney stones 
as significant conditions contributing to death."

Based on the foregoing, the Board finds that entitlement to 
service connection for cause of the Veteran's death is not 
warranted in this case.  The record does not show that the 
Veteran's service-connected disabilities caused, hastened, or 
substantially and materially contributed to his death.  38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death certificate did 
not list the Veteran's service-connected disabilities as either a 
cause of death, or even as contributing to his death.  Although 
the appellant has claimed that the Veteran's service-connected 
disabilities may have contributed to his death, the medical 
evidence of record does not indicate that the service-connected 
disabilities were either an immediate cause of death or even an 
underlying cause of death.  In addition, there is no evidence 
that the cancer listed as the cause of the Veteran's death was of 
service origin.

With respect to Agent Orange exposure, the Board notes that the 
Veteran served in Vietnam during the Vietnam Era.  However, 
pancreatic adenocarcinoma is not among the diseases presumed to 
be associated with Agent Orange exposure.  See 38 C.F.R. § 
3.309(e).  Thus, notwithstanding the fact that the Veteran served 
in Vietnam during the Vietnam era and is presumed to have had 
Agent Orange exposure, service connection for pancreatic 
adenocarcinoma, on a presumptive basis as due to Agent Orange 
exposure, is not warranted.

With respect to the appellant's contention that the Veteran was 
exposed to radiation while in service, and more specifically that 
while serving in Vietnam, he was exposed to two bomb explosions, 
the Board notes that the appellant does not contend that the 
Veteran was exposed to ionizing radiation.  The Board 
acknowledges that cancer of the pancreas is among the types of 
diseases listed at 38 C.F.R. § 3.309(d)(2) subject to presumptive 
service connection in radiation-exposed Veterans, and it is also 
listed under 38 C.F.R. § 3.311 (b)(2) as a radiogenic disease.  
However, these regulations pertain to ionizing radiation.  
Ionizing radiation is radiation sufficiently energetic to 
dislodge electrons from an atom, and claims generally involve 
exposure through participation in nuclear weapons testing, 
presence at certain sites following the detonation of a nuclear 
bomb or the production of nuclear material, service aboard 
nuclear submarines or even medical procedures involving radiation 
therapy and x-ray examinations.

Clearly, the Veteran did not participate in atmospheric testing 
if stationed in Vietnam.  See 38 C.F.R. § 3.309(d)(3); 
3.311(a)(2)(i).  Additionally, he was not an occupier of 
Hiroshima/Nagasaki.  See 38 C.F.R. § 3.311(a)(2)(ii).  The Board 
notes that the only instances that the United States used a 
nuclear weapon for war purposes was Hiroshima/Nagasaki.  Nuclear 
weapons were not used during the Vietnam War, thus any radiation 
that the Veteran would have been exposed to during the two 
alleged bomb blasts, would not have been ionizing radiation.  
Thus, the provisions of 38 C.F.R. §§ 3.309(d) and 3.311 are not 
for application.
  
The medical evidence also does not support a finding that the 
Veteran's pancreatic cancer was directly related to the Veteran's 
service.  

In this regard, the Board notes that the record is silent for any 
indication of cancer in service or within the year following the 
Veteran's discharge from service.  38 C.F.R. § 3.309.  The first 
indication of papillary adenocarcinoma is in December 1993 over 
four years after service.  And while the appellant submitted 
statements from Drs. T.N. and E.J. that they strongly believed 
that the Veteran's cancer was related to the Veteran's previous 
Agent Orange exposure, Dr. T.N. also stated that the hypothesis 
was impossible to prove.  

Here, the Board notes that entitlement to service connection may 
not be based on speculation or remote possibility.  An 
unsupported opinion noting only that the Veteran's condition 
could possibly be related to service or a service-connected 
condition is insufficient to form a basis for a grant of service 
connection.  38 C.F.R. § 3.102 (2003).  See, e.g., Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed speculative); 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that Veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative to provide medical nexus evidence 
to well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death case 
that list of conditions submitted by appellant might be related 
to exposure to Agent Orange found speculative when physician also 
indicated that "it is just as likely that they could have another 
cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), cert. denied, 528 
U.S. 1193 (2000); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998) (private physician's opinion that Veteran's preexisting 
service-related condition may have contributed to his ultimate 
demise too speculative, standing alone, to be deemed new and 
material evidence to reopen cause of death claim).  

The Board also finds that the opinions of Drs. T.N. and E.J. are 
outweighed by the December 2009 VA examiner's opinion.  Here, the 
Board notes that the VA examiner had the benefit of reviewing the 
Veteran's claims file in connection with his report, while the 
other opinions were cursory and did not give any indication that 
the opinions were reached after a review of the Veteran's medical 
records.  In addition, the December 2009 opinion was offered 
after taking the opinion of Dr. T.N. into account.  

The credibility and weight to be attached to these opinions is 
within the province of the Board.  Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  The Board must account for evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  In determining the weight assigned 
to this evidence, the Board also looks at factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black 
v. Brown, 10 Vet. App. 279 (1997).  

Finally, there is no evidence which demonstrates that the Veteran 
was exposed to radiation, benzene, contaminated soil, 
contaminated water, or contaminated dust as a result of his 
military duties, or that such contamination caused the Veteran's 
pancreatic cancer.  No medical professional has ever related the 
Veteran's pancreatic cancer to exposure to radiation, 
contaminated soil, contaminated water, or contaminated dust, 
germs and bacteria.  Thus, there is no competent medical evidence 
that exposure to radiation, contaminated soil, contaminated 
water, or contaminated dust, germs and bacteria hastened, or 
substantially and materially contributed to the Veteran's death.  

With respect to the appellant's claim that the Veteran was 
exposed to germs and bacteria during service, the Board 
acknowledges that in service the Veteran was described as 
"positive IPPD converter".  The Veteran's retirement 
examination noted that the Veteran was treated with NIH for one 
year from 1985 to 1986 for positive TB skin test.  However, at no 
time in service was the Veteran described as suffering from 
active tuberculosis.  As of the time of the retirement 
examination, it was noted that the Veteran experienced no 
problems since, CNCS (no complications, no squeal).  Nor were 
there any clinical manifestations of tuberculosis noted.

The service medical records also indicate that in 1967 and 1972 
the Veteran was diagnosed with gonorrhea, in 1977 and 1986 with 
obits external, in 1982 with a staphylococcus aureus, in 1984 
with rhinitis and an ear infection.  However, the Veteran's 
retirement examination report noted that with respect to the two 
episodes of gonorrhea, he was treated with penicillin with good 
results and had no problems since, NCNS.  As noted above, on the 
clinical examination for retirement from service, all of the 
Veteran's systems except for the lower extremities which 
supported a finding of bilateral knee crepitus, were evaluated as 
normal.  

With respect to the appellant's contention that the Veteran was 
exposed to benzene during service as a Jet Engine Specialist, 
there is a complete absence of any competent medical or other 
evidence on file which in any way supports this argument.  There 
is simply no objective evidence demonstrating that the Veteran 
had any form of prolonged exposure to benzene during service.  
Although the Veteran may indeed have had some degree of exposure 
to benzene, no exposure of any kind is actually documented, and 
the appellant has not submitted any competent medical statement 
indicating that such possible exposure as likely as not was the 
causal origin of the Veteran's subsequent development of 
pancreatic cancer.  Thus, even if the Veteran was exposed to 
benzene as a result of his service duties, the Board finds that 
there is no probative nexus between exposure to benzene and his 
development of cancer of the pancreas.  Thus, there is no 
competent medical evidence that exposure to benzene hastened, or 
substantially and materially contributed to the Veteran's death.    

The Board also notes that the appellant's contentions include 
that a left radical orchiectomy was due to venereal disease 
contracted while in service and contributed to the Veteran's 
death and that a sleep disorder contributed to the Veteran's 
death.

With respect to the issue of service connection for removal of 
left testicle, the record is absent any complaints, findings or 
diagnoses of any testicular problems in service and no medical 
professional has ever related the necessity of removing the 
Veteran's left testicle to the Veteran's military service, 
including the two in-service episodes of gonorrhea.  The Board 
notes that an operative report dated in January 1994 showed that 
the Veteran underwent a radical left orchiectomy and left 
retroperitoneal exploration with incisional biopsy of left 
retroperitoneal mass.  The pathology report showed papillary 
adenocarcinoma of the retroperitoneal lymph nodes but no actual 
malignancy of the testicle, only focal calcification.  Thus, 
there is no competent medical evidence that the removal of the 
left testicle was either related to the Veteran's service or 
hastened, or substantially and materially 
contributed to the Veteran's death.    

With respect to a sleep disorder, the Board notes that no medical 
professional has related a sleep disorder to the Veteran's 
pancreatic cancer.  Thus, there is no competent medical evidence 
that a sleep disorder hastened, or substantially and materially 
contributed to the Veteran's death.    

In adjudicating this claim, the Board must assess the competence 
and credibility of the appellant.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  Recently, in Barr v. Nicholson, 21 Vet. App. 
303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994), emphasized that lay testimony is competent if it 
is limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge; see also 
38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

In this capacity, the Board finds the appellant is competent to 
attest to her observations of the cause of the Veteran's death.  
Layno; 38 C.F.R. § 3.159(a)(2). However, as a lay person, she is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of the Veteran's death (i.e. 
that the Veteran's death was related to service) because she does 
not have the requisite medical expertise.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

There can be no doubt from review of the record that the Veteran 
rendered honorable and faithful service for which the Board is 
grateful, and the appellant is sincere in her belief that the 
Veteran's death was related to his period of active service.  
While the Board is sympathetic to the appellant's contentions, in 
the final analysis, there is no competent medical evidence of 
record to suggest that the Veteran's death was caused by or was 
etiologically related to his service.

As the evidence of record is against the claim, the benefit of 
the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet.App. 
49, 58 (1991).  The appellant's claim for service connection for 
cause of death is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.





____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


